Citation Nr: 1043127	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-05 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to January 
1974.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied DIC on the basis of service connection for the cause 
of death and under the provisions of 38 U.S.C.A. § 1318.

In January 2010, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.



FINDINGS OF FACT

1.  The Veteran died in April 2007.

2.  At the time of his death, the Veteran was service-connected 
for a panic disorder with agoraphobia, social phobia, and major 
depressive disorder, with a 100 percent disability rating, 
effective from August 27, 1998.

3.  The Veteran died of lung cancer which was not related to a 
disease or injury in service.

4.  A service connected disease or disability did not cause or 
contribute to the cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in July 2007, the RO notified the appellant of 
the evidence needed to substantiate her claims for DIC and DEA.  
The letter also satisfied the second and third elements of the 
duty to notify by informing the appellant that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of all elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
the claims, in a January 2010 letter.

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA 
notice, in the context of Death Indemnity Compensation (DIC) 
claims, requires (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA letters did not explicitly tell the appellant what 
disabilities service connection had been established for during 
the Veteran's lifetime, but the October 2007 rating decision and 
subsequent statements of the case did.  These post-decisional 
documents could not provide VCAA notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The appellant should, however, 
have been put on notice as to what was required.  She has 
consistently made contentions regarding the fact that the Veteran 
was service-connected for panic disorder with agoraphobia, social 
phobia and major depressive disorder and that his psychiatric 
disabilities were related to the cause of his death.  She had a 
meaningful opportunity to participate in the adjudication of her 
claims, inasmuch as she had many months after the notice to 
submit additional evidence and argument.  The October 2007 letter 
provided all other elements of Hupp notice.

There was a timing deficiency in that the January 2010 letter was 
sent after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the claim 
is being denied, no effective date or rating is being set.  The 
timing deficiency was cured by readjudication of the claim in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Veteran's service medical records and all other pertinent 
available records have been obtained in this case.  Neither the 
appellant nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the denied claims.  The Board is also unaware of any 
such outstanding evidence.

Following the Board's remand, VA also obtained a detailed and 
reasoned medical opinion.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the appellant.



Legal Criteria 

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).  The death of a Veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Background and Analysis 

The certificate of death indicates that the Veteran died in April 
2007 of lung cancer.  No other contributory causes were noted.

The appellant does not contend, and the record does not show, 
that the Veteran's lung cancer was directly incurred in service 
or was present to a compensable degree within one year of 
service.  See 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010) (providing presumptive service connection 
for malignant tumors present to a compensable degree within one 
year of service).

Rather, the appellant contends that service connection for the 
cause of the Veteran's death should be granted because the 
Veteran's service-connected psychiatric disability, caused the 
Veteran to engage in substance abuse, which caused him to develop 
lung cancer.  The appellant also contends that had it not been 
for the Veteran's psychiatric disability, he might have made 
better choices concerning his health and medical care, thus 
prolonging his life.  See May 2008 and October 2008 statements 
from the appellant.

The medical evidence of record shows that the Veteran had a long 
history of psychiatric care.  He began receiving private 
individual psychotherapy in August 1991 from LHO, a licensed 
clinical social worker at the Counseling Associates of Abingdon.  
He was diagnosed at that time as having panic disorder with 
agoraphobia and marital problems.  The diagnosis of major 
depressive disorder was eventually added.  In October 1995, his 
care was transferred to the Brookside Psychiatric Hospital.  

VA outpatient treatment records show that in September 1999, he 
was treated for agoraphobia with mild social phobia and major 
depression.  In June 2000, the Veteran was noted to be suicidal 
from panic disorder with agoraphobia, and was noted to have a 
mood disorder and posttraumatic stress disorder, by history.  He 
developed a Benzodiazepine abuse problem in September 2001.  He 
also received treatment for panic disorder, depressive disorder 
and prescription drug abuse in 2001.  During an October 2001 VA 
examination, he was diagnosed with panic disorder with 
agoraphobia, social phobia, major depressive disorder and a 
personality disorder, not otherwise specified, by history.  See 
outpatient treatment records from the Mountain Home VA Medical 
Center (Mountain Home VA) and Salem VA Medical Center and October 
2001 VA examination report.  

Treatment records from the Wellmont Bristol Regional Medical 
Center show that in February 2007, the Veteran was seen for 
complaints of headaches, vomiting and back pain for two days.  
Chest X-rays taken at that time showed abnormalities, but the 
Veteran left before a work-up could be completed.  March 2007 
outpatient treatment records from the Mountain Home VA show that 
a lung biopsy revealed a finding of small cell carcinoma.  March 
2007 medical records from Cancer Outreach indicated a diagnosis 
of extensive end stage small cell lung carcinoma.  The Veteran 
declined any further treatment, and died in April 2007 of lung 
cancer.  See April 2007 treatment notes from Hospice of Southwest 
Virginia.

VA and private medical records also indicate that the Veteran 
smoked cigarettes for over forty years.  See outpatient treatment 
records from Mountain Home VA dated March 2007, indicating the 
Veteran smoked 2 packs of cigarettes per day for 35 years, and 
Johnson City Medical Center records dated March 27, 2007, which 
indicate the Veteran reported smoking 1-2 packs of cigarettes per 
day for more than 40 years.  The evidence of record also 
indicates that the Veteran continued to smoke despite his lung 
cancer diagnosis.

In support of her contentions, the appellant submitted a March 
2008 letter from LHO, the licensed clinical social worker who had 
treated the Veteran beginning in 1991.  LHO opined that the 
Veteran's mental and emotional disorders contributed greatly to 
his early death.  Specifically, she opined that panic disorder 
contributed to his early death.  LHO indicated that recent 
research showed that smoking and alcohol abuse were linked with 
clinical depression and anxiety, which were linked to higher 
rates of both cancer and heart disease.  LHO opined that had the 
Veteran not been crippled by mental and emotional disorders, he 
would have participated in better self care and probably 
prevented early death.

The appellant also submitted two articles to support her 
contentions, Bruce Bower; Depression Puffs up Lung Cancer (lung 
cancer occurs more frequently among depressed than non-depressed 
men), Science News, v151.n1 (January 4, 1997); and Jitender 
Sareen, BSc, MD, FRCPC, Brian J. Cox, PhD, et.al., Physical and 
Mental Comorbidity, Disability, and Suicidal Behavior Associated 
With Posttraumatic Stress Disorder in a Large Community Sample, 
Psychosomatic Medicine, 69:242-248 (2007).

A VA medical opinion was obtained in March 2010 from a staff 
psychiatrist at a VA Medical Center.  The physician reported that 
given the questions, he had reviewed the Veteran's life from the 
time of discharge and had conducted what amounted to a 
"psychological autopsy," and review of leading psychiatric 
texts.   He began by noting that the only causes of small cell 
carcinoma, such as the Veteran had, were cigarette smoking or 
exposure to uranium mining or radon gas from decaying uranium, 
and he specifically opined that it was not the Veteran's service-
connected conditions, but rather his long history of cigarette 
smoking (2 packs per day for 35 years), that was the cause of his 
small cell lung cancer.  

The examiner also noted that given the choices the Veteran made, 
his service-connected disabilities did not cause or hasten his 
death.  In this regard, he noted that at the time of his 
diagnosis, the Veteran was given a life expectancy of only six 
weeks and distant metastasis was found.  However, the Veteran 
chose to forego treatment for his cancer after the diagnosis.

He also noted that articles from peer reviewed journals indicated 
that nicotine exposure could cause panic disorder and other 
anxiety disorders, but panic disorder did not cause smoking.  He 
also noted that he found articles which concluded that smoking 
can cause depression, but he was not able to find literature 
which indicated that depression causes smoking.  In addition, he 
was not able to find any articles relevant to panic disorder with 
agoraphobia, social phobia or depression having a causal effect 
for small cell lung cancer.

The psychiatrist also found that the Veteran's long history of 
substance abuse, including nicotine abuse, was not secondary to 
his service-connected psychiatric disabilities.  In this regard, 
he noted that although panic disorder is linked to abuse of 
alcohol, benzodiazepines and opiates, as people seek to treat 
themselves, the Veteran made it clear that he enjoyed the feeling 
he got from benzodiazepines and opiates and there was no evidence 
to show that his use of narcotics was used as self-treatment for 
his panic disorder.  

The examiner also found that the Veteran's use of 
methamphetamines makes it less likely that the Veteran ever 
suffered from panic disorder as the substance is extremely likely 
to induce panic symptoms in those with panic disorder.  The 
examiner also based this opinion on the fact that the Veteran 
consistently rejected the VA's attempts to help him stop smoking 
and using other illegal drugs, as early as 1998.  The examiner 
noted instances over the course of his years of treatment at the 
VA when it was determined that the Veteran was not psychotic and 
understood the risks and consequences of his behavior and he 
still chose to reject the VA's offers at intervention and 
treatment for his substance abuse.  

The examiner pointed out that the Veteran had a lifelong history 
of meeting the criteria for Antisocial Personality Disorder, 
along with features of Narcissistic Personality Disorder, leading 
to a diagnosis of Personality Disorder NOS, which accounted for 
his actions throughout his life much more accurately than his 
service-connected psychiatric disabilities.

The examiner was also asked to opine as to whether the Veteran's 
decision to forego treatment for his terminal lung cancer was 
unreasonable.  The examiner admitted that such an opinion 
required some speculation on his part, as the Veteran did not 
share much of his thoughts prior to leaving the VA against 
medical advice.  However, he also noted that during treatment in 
March 2007, when informed of the risks and benefits of 
chemotherapy and radiation as treatment options for his cancer, 
the Veteran expressed legitimate concerns about being sick all 
the time from the chemotherapy, but indicated that he would think 
about radiation.  

The examiner noted that such questions were indicative of an 
individual who had no hope of a cure, but concerns about the 
quality of the end of his life.  The Veteran also rejected offers 
to have psychiatry talk with him.  The examiner also noted that 
treatment notes from that time show that the Veteran was 
competent to make the decisions he did, and that he was aware of 
the consequences of his decisions and the options available to 
him.  

The examiner also noted that the most optimistic finding showed 
that only 2 out of 100 people with such a diagnosis would survive 
2 years even with the most aggressive treatments and their side 
effects, but the average survival rate was approximately 6 months 
with such treatment and its side effects.  He also indicated that 
chemotherapy in combination with radiation might have extended 
the Veteran's life anywhere from 4-6 weeks in the absence of 
treatment, and the Veteran who as noted above, chose to forego 
treatment, survived 5 weeks.  It was the examiner's opinion that 
given such a bleak outlook, the Veteran's choice to forego 
treatment could not be described as unreasonable.  He also noted 
that the Veteran's decision was also consistent with his long 
history of disregarding his doctor's advice with regard to 
several issues.

The appellant has submitted the report of one study showing that 
depressed men displayed a markedly higher rate of lung cancer 11 
to 14 years later.  It was noted that depressed people tended to 
smoke more and have more difficulty quitting.  The study 
concluded that the attachment to smoking rather than a mood 
inspired immune system breakdown accounted for the link between 
depression and lung cancer.

L.H.O. also opined that the Veteran smoking was "directly 
initiated" by his emotional disorders. 

By law a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air service 
for purposes (i.e. be considered service connected) on the basis 
that it resulted from injury or disease attributable to the use 
of tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a) (West 2002).  

Neither 38 U.S.C. § 1103(a), nor VA's implementing regulations at 
38 C.F.R. § 3.300, bars a finding of secondary service connection 
for a disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is proximately 
due to a service-connected disability that is not service 
connected on the basis of being attributable to the veteran's use 
of tobacco products during service.  VAOPGCPREC 6-2003, 2003 WL 
25767462 (D.V.A.) 

The questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected on 
the basis of being attributable to the veteran's use of tobacco 
products during service are: (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use of 
tobacco products caused by the service-connected disability. If 
these questions are answered in the affirmative, the secondary 
disability may be service connected.  Id.

The evidence is clear that the use of tobacco products was a 
substantial factor in the Veteran's death.  The VA medical 
opinion is to the effect that the fatal lung cancer could only 
have resulted from smoking, inasmuch as the Veteran had no 
history of exposure to uranium mining.  

The evidence also shows; however, that the Veteran began smoking 
prior to service and hence, before he incurred the service 
connected psychiatric disability.  In 2007, it was noted that he 
had a 40 year history of cigarette smoking.  This would have 
placed the onset of smoking well before service and the onset of 
the service connected psychiatric disability.  L.H.O.'s opinion 
that the psychiatric disability initiated the tobacco use is not 
credible, as it pertains to the service connected disability.

The United States Court of Appeals for the Federal Circuit has 
held that although the law precludes compensation for drug or 
alcohol abuse as directly incurred in service, compensation would 
be possible for the effects of drug and alcohol abuse that was 
secondary to a service connected disease or disability.  Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001); cf. 38 U.S.C.A. § 1110 
(West 2002); see 38 C.F.R. § 3.310 (2010).  L.H.O. has opined 
that drug and alcohol abuse was secondary to the service 
connected psychiatric disability and that such abuse contributed 
in unspecified ways to the Veteran's death.  

The VA medical opinion, however, shows that the Veteran's fatal 
cancer could only have been caused by tobacco abuse and that the 
cancer was of a nature that would have resulted in rapid death 
regardless of other factors such as drug or alcohol abuse.  VA 
must still consider whether a service connected disability 
accelerated the Veteran's death.  38 C.F.R. § 3.312(c)(4) (2010).  
The VA physician provided a detailed explanation as to why 
substance abuse and the service connected psychiatric disability 
did not accelerate the progress of the lung cancer.  The Veteran 
survived a predicted amount of time after the diagnosis without 
treatment; and his decision to forego treatment was reasonable 
given the prognosis.

The VA opinion is of more probative value than that of L.H.O., 
because it was provided by a physician while L.H.O.'s expertise 
is limited to psychiatric treatment.  She has not reported 
medical expertise such as would be necessary to provide a 
competent opinion on the factors that caused or contributed to 
the fatal cancer or to its progress.  She also did not provide 
any specific explanation as to how the substance abuse or 
psychiatric disability hastened the Veteran's death, other than 
to say that studies showed a relationship between depression and 
lung cancer.  As just discussed the VA opinion and the Veteran's 
history weigh the evidence against such a conclusion.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


